Citation Nr: 0311489	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-02 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed right knee 
disorder.  



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from May 
1969 to November 1969, followed by service in the Reserve.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
RO.  

The Board remanded the case to the RO in July 2000 for 
additional development of the record.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The appellant did not manifest complaints or findings 
referable to a right knee injury or related disability in 
service or for many years thereafter.  

3.  The currently demonstrated Baker's cyst with effusion and 
small ganglion cyst were initially noted many years after the 
appellant's period of active duty for training.  .

4.  The appellant is not shown to have current right knee 
disability due to any event that happened during his period 
of active duty for training or subsequent service in the 
Reserve.  



CONCLUSION OF LAW

The appellant is not shown to have a right knee disability 
due to disease or injury that was incurred in or aggravated 
by any period of active duty for training or injury that was 
incurred in any period of inactive duty for training.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the appellant's service medical records 
shows no complaints or findings of a right knee disorder.  A 
"Separation" examination conducted in October 1969 noted 
that his spine and other musculoskeletal systems were normal.  
An "ANNUAL" examination in November 1973 was negative for 
pertinent complaints or findings.  

The appellant filed his initial claim of service connection 
for a right knee disorder in May 1998.  

In a September 1997 letter, Dr. C. Piccoli, reported that 
magnetic resonance imaging (MRI) testing revealed no definite 
meniscal tear, but there was a large Baker's cyst containing 
debris.  Likewise, there was a moderate joint effusion 
containing debris and a small ganglion cyst adjacent to the 
popliteus tendon.  

The clinical records from Dr. L. Gringeri and Delaware Valley 
Medical Center, dated 1997 to 2000, show treatment for the 
appellant's right knee pain and swelling.  X-ray studies 
revealed no evidence of fracture or dislocation, a normal 
trabecular pattern and well-preserved joint spaces.  There 
was, however, a suggestion of increased density in the 
suprapatellar region consistent with a small effusion.  

Likewise, treatment records from Dr. J. Irwin, dated 1997 
through 2000, also show treatment for the right knee 
manifestations, including swelling, joint effusion, pain and 
stiffness.  

In August 1998, the appellant underwent a VA examination.  He 
claimed injuring his right knee in service when he jumped out 
of a truck.  After examining him, the examiner diagnosed him 
as having post-traumatic degenerative joint disease of the 
right knee with chronic synovitis, adhesive capsulitis, pes 
anserine bursitis with a ganglion cyst, and swelling as 
noted.  

In a February 1999 letter, Dr. L. Gringeri reported that he 
had treated the appellant since December 1998 and that he was 
now able to return to work.  

In October and December 1999 statements, the appellant's wife 
reported that, when he came home from active duty, he walked 
with a slight limp and was unable to perform work duties to 
the capacity he had prior to service.  She stated that he 
acquired this injury while he was in the service.  

In an undated letter, Dr. J. Irwin stated that he had treated 
the appellant for chronic knee pain.  According to the 
appellant, he stated that his knee problems began in service 
and was currently marked by chronic effusions and pain.  Dr. 
Irwin concluded that this was an "ongoing problem for him 
and this [was] the reason he requested that I provide you 
with this information since there appear[ed] to be a link 
with a service[-]connected incident."  

During the December 1999 RO hearing, the appellant testified 
that had he injured his knee when he jumped off a truck in 
service.  He stated that he did not seek medical treatment 
because the sergeants did not allow him.  Ever since this 
injury, the appellant reported having suffered from constant 
pain.  He also testified that he did not seek treatment in 
the Reserve because his responsibilities did not require 
heavy lifting, which exacerbated the disability.  

In a February 2000 letter, Dr. B. Getzhoff reported that the 
appellant had complaints of polyarticular pain that 
originally started in his knees.  Dr. Getzhoff diagnosed him 
as having chronic progressive inflammatory arthritis, most 
likely rheumatoid in nature.  

In a November 2000 letter, Dr. J. Irwin reported that he had 
treated the appellant since September 1997 for a severe 
chronic inflammatory condition in the right knee.  He opined 
that the condition was service connected and would most 
likely be progressive in the future.  

Likewise, in another November 2000 letter, Dr. L. Gringeri 
stated that the appellant suffered from a Baker's cyst with 
debris and arthritis, both severe in nature.  

In November 2002, the appellant underwent another VA 
examination.  After reviewing the claims file and examining 
him, the examiner diagnosed him as having a Baker's cyst, 
which he believed might explain his inability to fully flex 
the right knee.  He stated that the appellant had no evidence 
of osteoarthritis or internal derangement.  He concluded that 
the Baker's cyst had no relationship to any injury during 
military service.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the appellant has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the claim without further developing the 
claim, as the requirements of the new law and regulations 
have essentially been satisfied.  

In this regard, by virtue of the November 1998 Statement of 
the Case and April 2000 and December 2002 Supplemental 
Statements of the Case, as well as the March 2002 letter, 
issued during the pendency of the appeal, the appellant and 
his representative have been advised of the law and 
regulations governing his claim, and have been given notice 
of the information, medical evidence, and/or lay evidence 
necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the appellant; in fact, it 
appears that all available evidence identified by the 
appellant has been obtained and associated with the claims 
folder.  

Likewise, the appellant was given the opportunity to provide 
testimony during the December 1999 hearing and underwent a VA 
examination in conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2002).  

Likewise, the regulations provide that for the showing of a 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  See 38 C.F.R. 
§ 3.303(b) (2002).  

Furthermore, chronicity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
id.  

The regulations further provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 
2002).  

After carefully reviewing the claims file, the Board 
concludes that service connection is not warranted for the 
appellant's claimed right knee condition.  

In this respect, the Board first notes that the service 
medical records from 1969 do not show complaints or treatment 
for a right knee injury or related manifestations.  It is 
pertinent to note in this regard that a subsequent service 
examination in 1973 was negative for pertinent complaints or 
findings.  

Similarly, the medical record after service does not serve to 
establish a continuity of symptomatology or treatment since 
his active duty for training or Reserve service.  The first 
objective notation of treatment for the claimed right knee 
disability was in the late 1990's, almost thirty years 
following discharge.  

While the appellant's wife has reported that he was having 
knee manifestations after returning from his period of active 
duty for training, the Board finds it significant in this 
regard that he did not actually file a claim for benefits 
until many years after his period of active duty for 
training.  

Although the Board recognizes that Dr. Irwin has opined that 
the appellant had a right knee disability related to military 
service, his opinion was based by in large on history as 
provided by the appellant.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "bare transcription of lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional."  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In this respect, there is no indication that he 
actually reviewed the appellant's claims file in conjunction 
with his opinion.  

Moreover, the November 2002 VA examiner, after fully 
reviewing the claims file, diagnosed the appellant as having 
a Baker's cyst with effusion and a ganglion cyst, which he 
believed might be the cause of his inability to fully flex 
his knee and had no relationship to any injury during his 
military service.  

Thus, while the Board acknowledges that the appellant does 
suffer from a current right knee disability, and is 
sympathetic to his situation, the evidence in its entirety 
does not serve to establish that this current disability is 
related to disease or injury that was incurred in or 
aggravated by his period of active duty for training or 
injury that was incurred in any period of inactive duty for 
training.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and service connection for a right knee disorder is 
not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).  



ORDER

Service connection for a right knee disorder is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

